DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on October 5, 2020, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 23-41 are pending in the application.

Priority
This application is a divisional application of U.S. non-provisional application no. 16/254,767, filed on January 23, 2019, now U.S. Patent No. 10,842,172, which is a divisional application of U.S. non-provisional application no. 15/323,548, filed on January 3, 2017, now U.S. Patent No. 10,258,065, which is filed under 35 U.S.C. 371 as a national stage of international application no. PCT/EP2015/065754, filed on July 9, 2015, which claims foreign priority under 35 U.S.C. 119(a)-(d) to European application nos. 14176473.8 and 14184066.0, filed on July 10, 2014 and September 9, 2014, respectively. A certified copy of each of the foreign priority documents has been filed in this application on October 22, 2020.
The foreign priority applications do not provide descriptive support for the amino acid sequence of SEQ ID NO: 67. If the examiner has inadvertently overlooked descriptive support for the amino acid sequence of SEQ ID NO: 67 in the foreign priority applications, the applicant’s assistance is requested to identify descriptive support. In 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification/Informalities
The applicant is requested to update the status of U.S. non-provisional application 16/254,767 at p. 1, lines 5-6 of the specification. According to USPTO records, the ‘767 application has issued as U.S. Patent No. 10,842,172.   

The incorporation by reference statement at p. 1, lines 14-15 of the specification does not comply with the requirements for a sequence listing. In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on October 5, 2020, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 



The use of trade names or marks used in commerce, has been noted in this application. Each of the trade names or marks should be capitalized wherever it appears and be accompanied by the generic terminology. The trademark “TRITON™ X-100” at p. 29, line 34 of the specification is not accompanied by the generic terminology. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 23, 24, 26-32, 34-39, and 41 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Steer et al. (U.S. 2008/0233175 A1; cited on the IDS filed on October 5, 2020; hereafter “Steer”).
Claims 23, 24, and 26-30 are drawn to an isolated recombinant host cell comprising a polynucleotide encoding a polypeptide having xylanase activity, wherein the polynucleotide is operably linked to one or more heterologous control sequences that direct the production of the polypeptide and/or the polynucleotide is heterologous to the recombinant host cell, and wherein the amino acid sequence of the polypeptide has at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 67.
Claims 31, 32, 34-39, and 41 are drawn to a method of producing a polypeptide having xylanase activity, comprising cultivating an isolated host cell under conditions conducive for production of the polypeptide, wherein the host cell comprises a polynucleotide encoding a polypeptide having xylanase activity, wherein the polynucleotide is operably linked to one or more heterologous control sequences that direct the production of the polypeptide and/or the polynucleotide is heterologous to the recombinant host cell, and wherein the amino acid sequence of the polypeptide has at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 67.
Regarding claims 23 and 24, Steer discloses a recombinant nucleic acid comprising a nucleic acid sequence encoding a polypeptide comprising the amino acid sequence of SEQ ID NO: 256 (p. 2, paragraph [0008]). SEQ ID NO: 256 of Steer has 98% sequence identity with SEQ ID NO: 67 of this application (see Appendix for sequence alignment). Steer discloses the polypeptide has glucanase activity including xylanase activity (p. 7, paragraph [0040]). Steer discloses the polypeptide can comprise 
Regarding claims 31 and 32, in addition to Steer’s disclosures regarding claims 23 and 24 as set forth above, Steer discloses a method of producing a recombinant polypeptide comprising the steps of: (a) providing a nucleic acid of the invention operably linked to a promoter, and (b) expressing the nucleic acid of step (a) under conditions that allow expression of the polypeptide, thereby producing a recombinant polypeptide. Steer discloses the method can further comprise transforming a host cell with the nucleic acid of step (a) followed by expressing the nucleic acid of step (a), thereby producing a recombinant polypeptide in a transformed cell (p. 10, paragraph [0065]).
Regarding claims 26 and 34, Steer’s SEQ ID NO: 256 is considered to be a variant of SEQ ID NO: 67 of this application.
Regarding claims 27 and 35, Steer discloses the polypeptide comprises a polyhistidine domain fused to the N-terminus (p. 25, paragraph [0175]). 
Regarding claims 28-30 and 36-39, Steer discloses exemplary host cells of interest are Bacillus and Aspergillus (p. 27, paragraph [0191]). 
Regarding claim 41, Steer discloses the expressed polypeptide can be can be recovered and purified (p. 29, paragraph [0214]). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Steer (supra) in view of Bruyer et al. (WO 2013/068550 A2; cited on the IDS filed on October 5, 2020; hereafter “Bruyer”).
Claim 40 is drawn to the method of claim 31, wherein the host cell is a Trichoderma host cell.
The relevant teachings of Steer as applied to claim 31 are set forth above. Regarding claim 40, Steer further discloses the host cell for producing the polypeptide is a yeast cell. The difference between Steer and claim 40 is that Steer does not disclose the yeast cell is a Trichoderma cell.
 The reference of Bruyer teaches a Trichoderma cell as a preferred yeast cell for expressing a recombinant xylanase (p. 13, paragraph [0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Steer and Bruyer to modify Steer’s polypeptide production method to use a Trichoderma cell. One would have been motivated to and would have had a Trichoderma cell as the host cell for Steer’s polypeptide production method because Steer discloses a yeast cell for producing the polypeptide and Bruyer teaches Trichoderma as a preferred yeast cell for expressing a recombinant xylanase. Therefore, the method of claim 40 would have been obvious to one of ordinary skill in the art before the effective filing date.  

Conclusion
Status of the claims:
Claims 23-41 are pending.
Claims 23, 24, 26-32, and 34-41 are rejected.
Claims 25 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        
APPENDIX

US-10-560-957-256
; Sequence 256, Application US/10560957
; Publication No. US20080233175A1
; GENERAL INFORMATION:
;  APPLICANT: STEER, Brian
;  APPLICANT:  CALLEN, Walter
;  APPLICANT:  HEALEY, Shaun
;  APPLICANT:  PULLIAM, Derrick
;  TITLE OF INVENTION: GLUCANASES, NUCLEIC ACIDS ENCODING THEM AND METHODS
;  TITLE OF INVENTION:  FOR MAKING AND USING THEM
;  FILE REFERENCE: 564462009500
;  CURRENT APPLICATION NUMBER: US/10/560,957
;  CURRENT FILING DATE:  2005-12-14
;  PRIOR APPLICATION NUMBER: PCT/US2004/021492
;  PRIOR FILING DATE: 2004-07-02
;  PRIOR APPLICATION NUMBER: 60/484,725
;  PRIOR FILING DATE: 2003-07-02
;  NUMBER OF SEQ ID NOS: 518
;  SOFTWARE: Patent In version 3.1
; SEQ ID NO 256
;   LENGTH: 567
;   TYPE: PRT
;   ORGANISM: Unknown
;   FEATURE: 
;   OTHER INFORMATION: Obtained from environmental sample
;   FEATURE: 
;   NAME/KEY: DOMAIN
;   LOCATION: (477)...(519)
;   OTHER INFORMATION: QXW lectin repeat
;   FEATURE: 
;   NAME/KEY: DOMAIN
;   LOCATION: (524)...(566)
;   OTHER INFORMATION: QXW lectin repeat
;   FEATURE: 
;   NAME/KEY: DOMAIN
;   LOCATION: (426)...(466)
;   OTHER INFORMATION: QXW lectin repeat
US-10-560-957-256

  Query Match             97.8%;  Score 2857;  DB 5;  Length 567;
  Best Local Similarity   97.2%;  
  Matches  522;  Conservative   10;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 AWSGMPMSKLRVSGNQLVNSEGQPVVLSGWHQPGGSYWTYQGSNYYLNRNGGNRHAAILE 60
              |||||||||||||||||||||||||||||||||||||||||||:|||||:||||||||| 
Db         31 AWSGMPMSKLRVSGNQLVNSEGQPVVLSGWHQPGGSYWTYQGSDYYLNRSGGNRHAAILA 90

Qy         61 YLKDITDTFSDTSPKYGNNHGWYMNQVRLFIDREDMGDVAAGTYNFAGVQSFTQNVVVPY 120
              ||||||||||||||||||:|||||||||||||||||||||||||||||:|||||||||||
Db         91 YLKDITDTFSDTSPKYGNSHGWYMNQVRLFIDREDMGDVAAGTYNFAGLQSFTQNVVVPY 150

Qy        121 IQYAKSKGIYVTLGLDFTLQDNQATTQANLEKFNQIWGYLAAQPAIKSADNVMFEIINEP 180
              |||||:||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        151 IQYAKTKGIYVTLGLDFTLQDNQATTQANLEKFNQIWGYLAAQPAIKSADNVMFEIINEP 210

Qy        181 VLSYANGRWGGHPSDPDFPAFWDSLRNFQNSIISTIRSQGADNVIWAAGLGWDQYYQLCA 240
              ||||||||||||||||:|||||||||||||||||||||||||||||||||||||||||||
Db        211 VLSYANGRWGGHPSDPEFPAFWDSLRNFQNSIISTIRSQGADNVIWAAGLGWDQYYQLCA 270

Qy        241 TRPLTDPLNNIGYAVHWYPGYGAKDNGSILQQQWDTNIKPCADNYPINITETTWFKRLPG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        271 TRPLTDPLNNIGYAVHWYPGYGAKDNGSILQQQWDTNIKPCADNYPINITETTWFKRLPG 330

Qy        301 DSEYWELFNGSNEGFGKNTKAIFTTAGNVSIAVHMNGFLLQPGPRSTFADPTSGLLFDGD 360
              |||||||||||||||||||||||| |||||||||||||||||| ||||||||:|||||||
Db        331 DSEYWELFNGSNEGFGKNTKAIFTAAGNVSIAVHMNGFLLQPGARSTFADPTAGLLFDGD 390

Qy        361 PARDGMARFIFEWYYERAQLHPWNGIWNGIISGETYKIVNRASGKVIDVPGGQNSNSLQL 420

Db        391 PARDGMARFIFEWYYERAQLHPWNGIWNGILSGETYKIVNRASGKVIDVPGGQNSNSLQL 450

Qy        421 QQWPDNNATAQRWVADDMGAYNNVYRLRSVSSSDGKVMDVRNGSSNNGEAIQLMQDYGNQ 480
              ||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||||
Db        451 QQWPDNNATAQRWVADDMGAYNNVYRLRSVSSSDGKVMDVRNGSTNNGEAIQLMQDYGNQ 510

Qy        481 AQRFRLIKLSNGYWSILNANSNKAVEVAGGSSADGAKLQQNPYRGDLHQQWQLVKVN 537
              |||||||||||||||||||||||||||| ||||||||||||||||||||||||: ||
Db        511 AQRFRLIKLSNGYWSILNANSNKAVEVADGSSADGAKLQQNPYRGDLHQQWQLINVN 567